DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4, 11 and 15 state, “functional plastic that is operable to adapt to an environment of the separating element”. The term “functional” and “operable to adapt to an environment” does not appear to have clear bounds within the context of the claim and no specific definition appears within the specification. Further language and/or clarification/deletion is required regarding the meaning of “functional”. For the purpose of examination, the specification discusses using “rubber” or “a rubber-like material”, therefore this will be the material assumed to be a “functional plastic”.
Additionally it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138. In the instant case the claim language “operable to adapt to an environment” does not limit the claim to a particular structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furutani et al. (US PG. Pub. 2009/0151991) in view of Oguri et al. (US PG. Pub. 2019/0037685).

Regarding claim 1 – Furutani teaches a circuit arrangement (fig. 6) comprising: at least one wiring carrier board (411 [paragraph 0064] Furutani states, “wiring board 411”); and at least two separating elements (411a (four shown) [paragraph 0065] Furutani states, “openings 411a”) that are formed in a wiring carrier board (411) of the at least one wiring carrier board (411), wherein the at least two separating elements (411a) divide the wiring carrier board (411) into sections that are separated by the at least two separating elements (claimed structure shown in figure 6); one or more capacitor stacks (412 [paragraph 0042] Furutani states, “electronic elements 112 which are laminated ceramic capacitors”; element 112 is equivalent to element 412) that are arranged on the wiring carrier board (411), in at least one of the sections (section shown having capacitor 412 thereon) of the wiring carrier board (411) separated by the at least two separating elements (411a), respectively, wherein transmission of vibrations from one of the sections to another of the sections is at least partially decoupled, damped, or decoupled and damped by the at least two separating elements ([paragraph 0067] Furutani states, “the oscillation propagating in the orthogonal direction from the electronic elements can be blocked by providing the openings between the electronic elements”).
 	Furutani fails to teach wherein the at least two separating elements are configured as locally limited laminations of viscoelastic or viscous materials into the wiring carrier board.
 	Oguri teaches a circuit arrangement (figs. 8A & 10) having at least one separating element (fig. 10, material 20 within notches 8a and 8b) that is formed in a wiring carrier board (2 [paragraph 0021] Oguri states, “multilayer board 2”), wherein the at least two separating elements (material 20 within notches 8a and 8b) are configured as locally limited laminations of viscoelastic or viscous materials ([paragraph 0089] Oguri states, “member 20 may preferably be made of a silicon resin or an elastomer…rubber material may be filled into the notches 8a and 8b and hardened to form the member 20”; rubber is consistent with that of applicants material defined as “rubber-like material”) into the wiring carrier board (2).
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit arrangement having at least two separating element in a wiring carrier board and a capacitor stack arranged thereon as taught by Furutani with the separating element being a lamination of viscoelastic or viscous materials (“rubber”) as taught by Oguri because Oguri states, “By providing the member 20 having a lower modulus of elasticity than the insulator layers 4a and 4b in the notches 8a and 8b as in the present preferred embodiment, damage of the notches 8a and 8b is able to be reduced or prevented when subjected to a stress” [paragraph 0090].

Regarding claim 2 – Furutani in view of Oguri teach the circuit arrangement of claim 1, further comprising another separating element (Furutani; fig. 6, 411a’ [paragraph 0066] Furutani states, “openings 411a’”), the other separating element being configured as a locally limited slot (the opening 411a’ is considered a “locally limited slot”) or a narrowing of the at least one wiring carrier board (411).

Regarding claim 4 – Furutani in view of Oguri teach the circuit arrangement of claim 1, wherein a separating element (Oguri; fig. 10, 20) of the at least two separating elements (material 20 within notches 8a and 8b) is formed from a functional plastic ([paragraph 0089] Oguri states, “member 20 may preferably be made of a silicon resin or an elastomer…rubber material may be filled into the notches 8a and 8b and hardened to form the member 20”; rubber is considered a “functional plastic”) that is operable to adapt to an environment of the separating element (material 20 within notches 8a and 8b).

Regarding claim 5 – Furutani in view of Oguri teach the circuit arrangement of claim 1, wherein the at least two separating elements (Furutani; fig. 6, 411a) are configured as flexible ([paragraph 0067] Furutani states, “the oscillation propagating in the orthogonal direction from the electronic elements can be blocked by providing the openings between the electronic elements. Moreover, by improving the flexibility of areas where the electronic elements are mounted, it is possible to suppress the propagation of the oscillation toward the periphery”) or semi-flexible regions of the wiring circuit board (411).

Claims 7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partington (US PG. Pub. 2017/0025319) in view of Furutani et al. and further in view of Oguri et al.

 	Regarding claim 7 – Partington teaches a converter (figs. 1A-1C [paragraph 0014] Partington states, “substrate assembly 110 may include a power conversion circuit, such as a point of load converter formed thereon”) comprising:
a circuit arrangement (circuit arrangement shown in figures 1A-1C) comprising: at least one wiring carrier board (102 [paragraph 0015] Partington states, “substrate 102 is a single substrate, such as a printed circuit board (PCB)”); and power semiconductors (fig. 1C, 108a & 108b [paragraph 0018] Partington states, “semiconductor devices 108a and 108b may each include one or more power semiconductor devices”) that are arranged on a bottom side (103b [paragraph 0019] Partington states, “bottom side 103b”) of the at least one wiring carrier board (102).
 	Partington fails to teach a circuit arrangement comprising: at least one wiring carrier board; at least two separating elements that are formed in a wiring carrier board of the at least one wiring carrier board, wherein the at least two separating elements divide the wiring carrier board into sections that are separated by the at least two separating elements, and wherein transmission of vibrations from one of the sections to another of the sections is at least partially decoupled, damped, or decoupled and damped by the at least two separating elements; and one or more capacitor stacks that are arranged on the wiring carrier board, in at least one of the sections of the wiring carrier board separated by the at least two separating elements, respectively; wherein the at least two separating elements are configured as locally limited laminations of viscoelastic or viscous materials into the wiring carrier board.
 	Furutani teaches a circuit arrangement (fig. 6) comprising: at least one wiring carrier board (411 [paragraph 0064] Furutani states, “wiring board 411”); at least two separating elements (411a (four shown) [paragraph 0065] Furutani states, “openings 411a”) that are formed in a wiring carrier board (411) of the at least one wiring carrier board (411), wherein the at least two separating elements (411a) divide the wiring carrier board (411) into sections that are separated by the at least two separating elements (411a, claimed structure shown in figure 6), and wherein transmission of vibrations from one of the sections to another of the sections is at least partially decoupled, damped, or decoupled and damped by the at least two separating elements ([paragraph 0067] Furutani states, “the oscillation propagating in the orthogonal direction from the electronic elements can be blocked by providing the openings between the electronic elements”); and one or more capacitor stacks (412 [paragraph 0042] Furutani states, “electronic elements 112 which are laminated ceramic capacitors”; element 112 is equivalent to element 412) that are arranged on the wiring carrier board (411), in at least one of the sections (section shown having capacitor 412 thereon) of the wiring carrier board (411) separated by the at least two separating elements (411a), respectively (claimed structure shown in figure 6).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the converter comprising a wiring carrier board with power semiconductors mounted on a bottom side as taught by Partington with the wiring carrier board having capacitors thereon with at least two separating elements on opposite sides of the capacitor as taught by Furutani because Furutani states, “the plurality of electronic elements are interposed between the first opening and the second opening. With such a configuration, it is possible to mount the plurality of electronic elements with high density and effectively reduce the sound generated from the plurality of electronic elements” [paragraph 0022].
 	Oguri teaches a circuit arrangement (figs. 8A & 10) having at least one separating element (fig. 10, material 20 within notches 8a and 8b) that is formed in a wiring carrier board (2 [paragraph 0021] Oguri states, “multilayer board 2”), wherein the at least two separating elements (material 20 within notches 8a and 8b) are configured as locally limited laminations of viscoelastic or viscous materials ([paragraph 0089] Oguri states, “member 20 may preferably be made of a silicon resin or an elastomer…rubber material may be filled into the notches 8a and 8b and hardened to form the member 20”; rubber is consistent with that of applicants material defined as “rubber-like material”) into the wiring carrier board (2).
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the converter having a circuit arrangement having power semiconductors and at least two separating element in a wiring carrier board and a capacitor stack arranged thereon as taught by Partington in view of Furutani with the separating element being a lamination of viscoelastic or viscous materials (“rubber”) as taught by Oguri because Oguri states, “By providing the member 20 having a lower modulus of elasticity than the insulator layers 4a and 4b in the notches 8a and 8b as in the present preferred embodiment, damage of the notches 8a and 8b is able to be reduced or prevented when subjected to a stress” [paragraph 0090].

Regarding claim 14 –Partington in view of Furutani and Oguri teach the converter of claim 7, further comprising another separating element (Furutani; fig. 6, 411a’ [paragraph 0066] Furutani states, “openings 411a’”), the other separating element being configured as a locally limited slot (the opening 411a’ is considered a “locally limited slot”) or a narrowing of the at least one wiring carrier board (411).

Regarding claim 15 – Partington in view of Furutani and Oguri teach the converter of claim 7, wherein a separating element (Oguri; fig. 10, 20) of the at least two separating elements (material 20 within notches 8a and 8b) is formed from a functional plastic ([paragraph 0089] Oguri states, “member 20 may preferably be made of a silicon resin or an elastomer…rubber material may be filled into the notches 8a and 8b and hardened to form the member 20”; rubber is considered a “functional plastic”) that is operable to adapt to an environment of the separating element (material 20 within notches 8a and 8b).

Regarding claim 16 – Partington in view of Furutani and Oguri teach the converter of claim 7, wherein the at least two separating elements (Furutani; fig. 6, 411a) are configured as flexible ([paragraph 0067] Furutani states, “the oscillation propagating in the orthogonal direction from the electronic elements can be blocked by providing the openings between the electronic elements. Moreover, by improving the flexibility of areas where the electronic elements are mounted, it is possible to suppress the propagation of the oscillation toward the periphery”) or semi-flexible regions of the wiring circuit board (411).

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anton et al. (US PG. Pub. 2019/0152617) in view of Partington, Furutani et al. and further in view of Oguri et al.

Regarding claim 8 – Anton teaches an aircraft (fig. 1, 10 [paragraph 0033] Anton states, “airplane 10”) comprising: a converter (70 [paragraph 0035] Anton states, “inverter 70 of modular construction is connected thereto, which multilevel inverter converts the DC voltage delivered by the rectifier 50 and/or the battery 60 into an AC voltage”) comprising: an electric motor (80 [paragraph 0035] Anton states, “propeller motor 80”) as an electric drive of the aircraft ([paragraph 0035] Anton states, “inverter converts the DC voltage delivered by the rectifier 50 and/or the battery 60 into an AC voltage of appropriate frequency suitable for operating a propeller motor 80 of the airplane 10”), wherein the electric motor (80) is supplied with electrical power by the converter (see fig. 1 and discussed in paragraph 0035).
 	Anton does not teach a circuit arrangement comprising: at least one wiring carrier board; at least two separating elements that are formed in a wiring carrier board of the at least one wiring carrier board, wherein the at least two separating elements divide the wiring carrier board into sections that are separated by the at least two separating elements, and wherein transmission of vibrations from one of the sections to another of the sections is at least partially decoupled, damped, or decoupled and damped by the at least two separating elements; and one or more capacitor stacks that are arranged on the wiring carrier board, in at least one of the sections of the wiring carrier board separated by the at least two separating elements, respectively; power semiconductors that are arranged on a bottom side of the at least one wiring carrier board; and wherein the at least two separating elements are configured as locally limited laminations of viscoelastic or viscous materials into the wiring carrier board.
 	Partington teaches a converter (figs. 1A-1C [paragraph 0014] Partington states, “substrate assembly 110 may include a power conversion circuit, such as a point of load converter formed thereon”) comprising: a circuit arrangement (circuit arrangement shown in figures 1A-1C) comprising: at least one wiring carrier board (102 [paragraph 0015] Partington states, “substrate 102 is a single substrate, such as a printed circuit board (PCB)”), and power semiconductors (fig. 1C, 108a & 108b [paragraph 0018] Partington states, “semiconductor devices 108a and 108b may each include one or more power semiconductor devices”) that are arranged on a bottom side (103b [paragraph 0019] Partington states, “bottom side 103b”) of the at least one wiring carrier board (102).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the aircraft comprising a converter as taught by Anton with the converter having a circuit arrangement with a wiring carrier board having power semiconductors arranged on a bottom surface of the wiring carrier board as taught by Partington because Partington states regarding the power semiconductors, “substrate assembly 110 may include power conversion circuit, such as a point of load converter” [paragraph 0014]. The converter/power semiconductors will allow control of electricity throughout the aircraft.
 	Furutani teaches a circuit arrangement (fig. 6) comprising: at least one wiring carrier board (411 [paragraph 0064] Furutani states, “wiring board 411”); at least two separating elements (411a (four shown) [paragraph 0065] Furutani states, “openings 411a”) that are formed in a wiring carrier board (411) of the at least one wiring carrier board (411), wherein the at least two separating elements (411a) divide the wiring carrier board (411) into sections that are separated by the at least two separating elements (411a, claimed structure shown in figure 6), and wherein transmission of vibrations from one of the sections to another of the sections is at least partially decoupled, damped, or decoupled and damped by the at least two separating elements ([paragraph 0067] Furutani states, “the oscillation propagating in the orthogonal direction from the electronic elements can be blocked by providing the openings between the electronic elements”); and one or more capacitor stacks (412 [paragraph 0042] Furutani states, “electronic elements 112 which are laminated ceramic capacitors”; element 112 is equivalent to element 412) that are arranged on the wiring carrier board (411), in at least one of the sections (section shown having capacitor 412 thereon) of the wiring carrier board (411) separated by the at least two separating elements (411a), respectively (claimed structure shown in figure 6).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the aircraft with the converter comprising a wiring carrier board with power semiconductors mounted on a bottom side as taught by Anton in view of Partington with the wiring carrier board having capacitors thereon with at least two separating elements on opposite sides of the capacitor as taught by Furutani because Furutani states, “the plurality of electronic elements are interposed between the first opening and the second opening. With such a configuration, it is possible to mount the plurality of electronic elements with high density and effectively reduce the sound generated from the plurality of electronic elements” [paragraph 0022].
 	Oguri teaches a circuit arrangement (figs. 8A & 10) having at least one separating element (fig. 10, material 20 within notches 8a and 8b) that is formed in a wiring carrier board (2 [paragraph 0021] Oguri states, “multilayer board 2”), wherein the at least two separating elements (material 20 within notches 8a and 8b) are configured as locally limited laminations of viscoelastic or viscous materials ([paragraph 0089] Oguri states, “member 20 may preferably be made of a silicon resin or an elastomer…rubber material may be filled into the notches 8a and 8b and hardened to form the member 20”; rubber is consistent with that of applicants material defined as “rubber-like material”) into the wiring carrier board (2).
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the aircraft having the converter having a circuit arrangement having power semiconductors and at least two separating element in a wiring carrier board and a capacitor stack arranged thereon as taught by Anton in view of Partington and Furutani with the separating element being a lamination of viscoelastic or viscous materials (“rubber”) as taught by Oguri because Oguri states, “By providing the member 20 having a lower modulus of elasticity than the insulator layers 4a and 4b in the notches 8a and 8b as in the present preferred embodiment, damage of the notches 8a and 8b is able to be reduced or prevented when subjected to a stress” [paragraph 0090].

Regarding claim 9 – Anton in view of Partington, Furutani and Oguri teach the aircraft of claim 8, further comprising a propeller (Anton; fig. 1, 80 [paragraph 0037] Anton states, “propeller motor 80”) that is driven by the electric motor ([paragraph 0035] Anton states, “AC voltage of appropriate frequency suitable for operating a propeller motor 80 of the airplane 10”).

Regarding claim 10 – Anton in view of Partington, Furutani and Oguri teach the aircraft of claim 8, further comprising another separating element (Furutani; fig. 6, 411a’ [paragraph 0066] Furutani states, “openings 411a’”), the other separating element being configured as a locally limited slot (the opening 411a’ is considered a “locally limited slot”) or a narrowing of the at least one wiring carrier board (411).

Regarding claim 11 – Anton in view of Partington, Furutani and Oguri teach the aircraft of claim 8, wherein a separating element (Oguri; fig. 10, 20) of the at least two separating elements (material 20 within notches 8a and 8b) is formed from a functional plastic ([paragraph 0089] Oguri states, “member 20 may preferably be made of a silicon resin or an elastomer…rubber material may be filled into the notches 8a and 8b and hardened to form the member 20”; rubber is considered a “functional plastic”) that is operable to adapt to an environment of the separating element (material 20 within notches 8a and 8b).

Regarding claim 12 – Anton in view of Partington, Furutani and Oguri teach the aircraft of claim 8, wherein the at least two separating elements (Furutani; fig. 6, 411a) are configured as flexible ([paragraph 0067] Furutani states, “the oscillation propagating in the orthogonal direction from the electronic elements can be blocked by providing the openings between the electronic elements. Moreover, by improving the flexibility of areas where the electronic elements are mounted, it is possible to suppress the propagation of the oscillation toward the periphery”) or semi-flexible regions of the wiring circuit board (411).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, 7-12, 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kurzeja et al. (US PG. Pub. 2018/0263112) discloses a conductor path structure having a component received in a vibration-damped manner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847